MEMORANDUM**
Jimmy Yabes Ibea, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order summarily affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Prasad v. INS, 47 F.3d 336, 338-38 (9th Cir.1995), and we deny the petition for review.
*673Substantial evidence supports the IJ’s determination that Ibea did not meet his burden of proof because he did not submit direct or specific evidence that he was persecuted in the Philippines on account of a protected ground. See id. at 339-40.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.